DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt (US 2012/0234867) in view of Verdiramo (2010/0207767).
	Regarding claims 1 and 14, Ophardt discloses a dispenser (and method of monitoring a dispenser) for hygiene products (see abstract) including an electromechanical switch configured to operate when the product is dispensed wherein the dispensing action causes the switch to convert mechanical energy associated with the dispensing into electrical energy (abstract, Figs. 1-6, par. 11, 60, 61, manual movement of a lever during dispensing of fluid causes generator to produce electrical 
	The dispenser of Ophardt differs from the claimed invention in that the signals are not explicitly shown to be two signals.
Verdiramo discloses a dispenser for hygiene products having an emitter that emits two signals each time the product is dispensed (abstract, Fig. 1, claim 8 section (f), indicator reader transmits two signals upon sensing presence of person using dispenser).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dispenser of Ophardt so that the emitted signals are two signals, as taught by Verdiramo, to provide a sufficient number of signals that are needed to operate the dispenser and monitor its various operations for refilling, maintenance, etc.  Furthermore, the examiner points out that the number of signals which are emitted is arbitrary and is considered to be a matter of design choice since it has not been shown to serve any particular purpose or solve any stated problem.  There is no apparent reason or specific benefit for using two signals as compared to one, three, or more signals.  
	Regarding claim 2, the two signals are different from each other (Verdiramo, claim 8 sectin (f), one signal indicates user has washed hands and the other causes soap to be dispensed).  Regarding claim 3, the particular conditions for emitting signals .

Response to Arguments
4.	Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art references do not disclose all the recited features of the claimed invention and that the rejection under U.S.C. 103 should be withdrawn.  In particular, it is asserted that the prior art fails to show emitting two signals each time the dispenser operates and that there is no appropriate motivation for combining the teachings of the two prior art references.  Also, it is asserted that the Ophardt reference counts the number of dispense cycles to determine the amount of product remaining in the dispenser as opposed to using emitted signals as claimed.  Finally, applicant questions the use of design choice logic in the rejection. 
	The examiner disagrees and stands by the rejection above which has been revised to address applicant’s arguments and amendments to the claims.  In the examiner’s interpretation, the system of Ophardt generates a signal each time the dispenser level is manually moved and this signal is transmitted to the receiver.  Ophardt states that electrical energy is generated when the lever is moved and this energy may be used “virtually simultaneously” to power a data communication unit to transmit and receive information about the dispenser (see par. 12).  This is one possible scenario for operating the dispenser and it would constitute emitting a signal each time the dispenser is operated.  Applicant’s arguments about the power requirements to 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627     



   /FLORIAN M ZEENDER/   Supervisory Patent Examiner, Art Unit 3627